Attorney’s Docket Number: 4630.2940000
Filing Date: 06/30/2020
Claimed Foreign Priority Date: none 
Applicants: Wang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 09/22/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 09/22/2022, responding to the Office action mailed on 07/07/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 10, and 24, and added new claims 25-27. Accordingly, pending in this application are claims 1, 3-9, 11-16, 21-23, and 25-27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US2017/0221893, herein after Tak-893) in view of Tak et al. (US2017/0110554, hereinafter Tak-554).

Regarding Claim 1, Tak-893 (see, e.g., Figs. 10-13) shows most aspects of the invention, including a method comprising:
- forming a fin structure (e.g., fin having a lower portion FA and an upper portion stack 606S,NS) on a substrate (e.g., substrate 602) (see, e.g., Fig. 13A and Par. [0199]-[0204])
- forming a polysilicon gate structure (e.g., dummy gate structures DGS with polysilicon dummy gate layer D654) on a first portion of the fin structure (see, e.g., Fig. 13A and Par. [0205])
- forming an opening in a second portion of the fin structure (e.g., unlabeled recess between nanosheet stack structures NSS), wherein the first and second portions of the fin structure are adjacent to each other (see, e.g., Fig. 13B and Par. [0208]-[0210])
- forming a recess (e.g., recess region 606R) laterally on a sidewall of the first portion of the fin structure underlying the polysilicon gate structure (see, e.g., Fig. 13C and Par. [0211]-[0213])
- depositing one dielectric material (e.g., width-setting dielectric layer 640AL/640A) to form a first dielectric spacer layer on the fin structure within the recess, wherein the one dielectric material is in physical contact with the fin structure (see, e.g., Fig. 12 and Par. [0193]-[0195]; and Figs. 13D-E, Par. [0214]-[0219])
- depositing an additional dielectric material (e.g., inner insulating layer 640BL/640B) to form a second dielectric spacer layer in physical contact with the first dielectric spacer layer (see, e.g., Fig. 12 and Par. [0193]-[0195]; and Fig. 13D-E and Par. [0214]-[0219]).
However, while Tak-893 (see, e.g., Par. [0195]) discloses that inner insulating pattern 640B may include an air space in combination with dielectric materials, he does not explicitly detail the steps of manufacturing such embodiment. Therefore, Tak-893 is silent about a step of forming the second dielectric spacer layer to seal an inner air spacer within the recess, wherein the inner air spacer is directly adjacent to both the one dielectric material and the additional dielectric material.
Tak-554 (see, e.g., Figs. 15C-D), on the other hand and in the same field of endeavor, teaches a step of depositing an additional dielectric material to form a second dielectric spacer layer 146 in physical contact with a previously-deposited conformal dielectric spacer layer, to either fully fill a recess (see, e.g., Fig. 15C) or seal an inner air spacer AS2 within a recess, wherein the inner air spacer is directly adjacent to both the conformal dielectric spacer layer and the additional dielectric material, so as to reduce a capacitance between the sub-gate portions 150S and the source and drain regions 162, thereby easily reducing the effective switching capacitance Ceff of a GAA transistor, and enhancing its performance (see, e.g., Fig. 15D and [0172]-[0176],[0119]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have a step of depositing the additional dielectric material as claimed in the method of Tak-893, as taught by Tak-554, to reduce a capacitance between sub-gate portions and source/drain regions of a GAA transistor, thereby easily reducing its effective switching capacitance, and enhancing its performance.
Regarding Claim 3, Tak-893 (see, e.g., Fig. 13C and Par. [0211]-[0213]) shows that the forming the recess (e.g., 606R) comprises etching along a lateral direction of the fin structure a portion of a semiconductor layer in a stack of semiconductor layers of the fin structure (e.g., etching sacrificial semiconductor layers 606S).
Regarding Claim 4, Tak-893 (see, e.g., Fig. 13D and Par. [0214]-[0215]) shows that the depositing the one dielectric material to form the first dielectric spacer layer (e.g., 640AL/640A) comprises depositing the first dielectric spacer layer conformally along sidewalls of the recess (e.g., 606R) and on the polysilicon gate structure (e.g., D654).
Regarding Claim 5, Tak-893 (see, e.g., Fig. 13D and Par. [0214]-[0216]) shows that the depositing the additional dielectric material to form the second dielectric spacer layer (e.g., 640BL/640B) comprises depositing the second dielectric spacer layer non-conformally on portions of the first dielectric spacer layer (e.g., 640AL/640A) within the recess and conformally on portions of the first dielectric spacer layer on the polysilicon gate structure (e.g., D654). Furthermore, Tak-554 (see, e.g., Figs. 15A,15B and Par. [0165]-[0167]) teaches that depositing additional dielectric material 144C comprises depositing a second dielectric spacer layer non-conformally on portions of a first dielectric spacer layer 144C within the recess and conformally on portions of the first dielectric spacer layer 144C on the polysilicon gate structure D654 such that an inner air spacer AS2 is formed between the first and second dielectric spacer layers.
Regarding Claim 7, Tak-893 (see, e.g., Par. [0062],[0215]-[0216]) shows that width-setting layer 640AL includes at least one of, e.g., SiOCN or SiCN, and that inner insulating layer 640BL includes at least one of, e.g., SiN, SiCN, SiBN, SiON, SiOCN, SiBCN, SiOC, and SiO2. Therefore, Tak-893 shows that the additional dielectric material for the second dielectric spacer layer is the same as the one dielectric material for the first dielectric spacer layer.
Regarding Claim 8, Tak-893 (see, e.g., Par. [0062],[0215]-[0216]) shows that width-setting layer 640AL includes at least one of, e.g., SiOCN or SiCN, and that inner insulating layer 640BL includes at least one of, e.g., SiN, SiCN, SiBN, SiON, SiOCN, SiBCN, SiOC, and SiO2. Therefore, Tak-893 shows that the additional dielectric material for the second dielectric spacer layer is different from the one dielectric material for the first dielectric spacer layer.
Regarding Claim 9, Tak-893 (see, e.g., Fig. 13E and Par. [0219]) shows a step of etching a portion of the first dielectric spacer layer (e.g., 640AL/640A) and the second dielectric spacer layer (e.g., 640BL/640B) to expose a top surface of the second portion of the fin structure.
Regarding Claim 25, Tak-893 (see, e.g., Par. [0062],[0215]-[0216]) shows that width-setting layer 640AL includes SiOCN. Therefore, Tak-893 shows that the one dielectric material comprises silicon, oxygen, carbon, and nitrogen.
Regarding Claim 26, Tak-893 (see, e.g., Fig. 12 and Par. [0193]-[0195]; and Figs. 13D-E, Par. [0214]-[0219]) shows conformally depositing width-setting dielectric layer 640AL/640A in recess regions 606R, wherein a remaining cavity is later filled with an inner insulating pattern 640B including an air space in combination with dielectric materials. Therefore, Tak-893 shows that the remaining cavity’s vertical and horizontal dimensions are functions of the selected thickness of conformal layer 640AL/640A. Furthermore, Tak-554 (see, e.g., Fig. 15D and [0172]-[0176],[0119]) discloses depositing an additional dielectric material 146 in a cavity defined by a previously-deposited conformal dielectric spacer layer, wherein the additional dielectric material’s thickness differs in the cavity vs. outside the cavity, so as to “plug” an opening side the cavity without fully filling said cavity, leaving an air gap therein. Therefore, Tak-554 teaches that the additional dielectric material 146 thickness is selected so as to plug the cavity without filling it. Accordingly, Tak-893 in view of Tak-554 teaches that the vertical dimension and the horizontal dimension of the air gap are functions of selected thicknesses of the first and second dielectric spacer layers, thus also teaches adjusting a vertical dimension and a horizontal dimension of the air gap based on a thickness of the first dielectric spacer layer and a thickness of the second dielectric spacer layer.

Claims 6, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US2017/0221893, herein after Tak-893) in view of Tak et al. (US2017/0110554, hereinafter Tak-554), and in further view of Lin et al. (US2020/0075395).

Regarding Claim 6, Tak-554 (see, e.g., Fig. 15D and Par. Par. [0174]) discloses that liners 142C, 144C, and 146C are formed by, e.g., an ALD process. Thus Tak-893 in view of Tak-554 teaches that the depositing the one dielectric material to form the first dielectric spacer layer and depositing the additional dielectric material to form the second dielectric spacer layer comprises depositing the first dielectric spacer layer at a first deposition rate (e.g., resulting in a conformal layer deposition) and depositing the second dielectric spacer layer at a second deposition rate (e.g., resulting in a non-conformal layer deposition). Furthermore, Tak-554 (see, e.g., Par. [0175]) discloses controlling the step coverage characteristic of layer 146C, such that the deposition is non-conformal and air space AS2 remains in the recess region 106R. However, Tak-893 in view of Tak-554 does not teach that the second deposition rate is higher than the first deposition rate. 
Lin (see, e.g., Par. [0021], L. 18-24), on the other hand and in the related field of dielectric deposition in trenches, teaches that the step coverage of a dielectric layer is dependent on the deposition rate of the material, such that a higher deposition rate results in a poor step coverage (i.e., loss of conformity with increased deposition rate).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second deposition rate being  higher than the first deposition rate in the method of Tak-893 in view of Tak-554, to form a non-conformal dielectric layer in the recess, because it is known in the semiconductor manufacturing art that depositing a dielectric using a high deposition rate induces a loss of step coverage/conformity in the deposited dielectric layer, as suggested by Lin, and applying a known method step for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 21, Tak-893 (see, e.g., Figs. 10-13) shows most aspects of the invention, including a method comprising:
- forming a fin structure (e.g., fin having a lower portion FA and an upper portion stack 606S,NS) on a substrate (e.g., substrate 602), wherein the fin structure comprises first and second sets of semiconductor layers (e.g., sacrifice semiconductor layers 606S and nanosheet semiconductor layers NS, respectively) stacked in an alternating configuration (see, e.g., Fig. 13A and Par. [0199]-[0204])
- forming a polysilicon gate structure (e.g., dummy gate structures DGS with polysilicon dummy gate layer D654) on a first portion of the fin structure (see, e.g., Fig. 13A and Par. [0205])
- removing a second portion of the fin structure (e.g., unlabeled recess between nanosheet stack structures NSS) on a side of the polysilicon gate structure (see, e.g., Fig. 13B and Par. [0208]-[0210])
- forming a recess (e.g., recess region 606R) laterally in the first set of semiconductor layers underlying the polysilicon gate structure (see, e.g., Fig. 13C and Par. [0211]-[0213])
- depositing one dielectric material comprising oxygen at a first deposition rate to form a first dielectric spacer layer (e.g., width-setting dielectric layer 640AL/640A of SiOCN, formed conformally by ALD), wherein the one dielectric material is in direct contact with the fin structure in the recess (see, e.g., Fig. 12 and Par. [0193]-[0195]; and Figs. 13D-E, Par. [0214]-[0219])
- forming a second dielectric spacer layer at a second deposition rate (e.g., inner insulating layer 640BL/640B, formed non-conformally by ALD) within the recess (see, e.g., Fig. 12 and Par. [0193]-[0195]; and Fig. 13D-E and Par. [0214]-[0219])
However, while Tak-893 (see, e.g., Par. [0195]) discloses that inner insulating pattern 640B may include an air space in combination with dielectric materials, he does not explicitly detail the steps of manufacturing such embodiment. Therefore, Tak-893 is silent about a step of forming the second dielectric spacer layer to enclose an air gap between the first and second dielectric spacer-layers within the recess. Also, see comments stated above in Par. 8-9 with regards to Claim 1, which are considered repeated here.
Additionally, Tak-554 (see, e.g., Fig. 15D and Par. Par. [0174]) discloses that liners 142C, 144C, and 146C are formed by, e.g., an ALD process. However, Tak-893 in view of Tak-554 does not teach that the second deposition rate is higher than the first deposition rate. Also, see comments stated above in Par. 19-21 with regards to Claim 6, which are considered repeated here.
Regarding Claim 22, Tak-893 (see, e.g., Fig. 13C and Par. [0211]-[0213]) shows that the forming the recess (e.g., 606R) comprises etching the first set of semiconductor layers (e.g., 606S) along a lateral direction of the fin structure.
Regarding Claim 23, Tak-893 (see, e.g., Fig. 13D and Par. [0214]-[0215])  shows that the forming the first dielectric spacer layer (e.g., 640AL/640A) comprises conformally depositing a dielectric material in the recess between each layer of the second set of semiconductor layers (e.g., NS).
Regarding Claim 27, see comments stated above in Par. 17 with regards to Claim 26, which are considered repeated here, as applied to Tak-893 in view of Tak-554 and in further view of Lin.

Allowable Subject Matter
Claims 11-16 are allowable.

Response to Arguments
Applicant’s arguments with respect to claims filed on 09/22/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814